        Case: 3:19-cv-00203-bbc Document #: 22 Filed: 05/06/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


ALICE LENORE GEDATUS,                          )
                                               )
                                               )
       Plaintiff,                              )
                                               )       No. 1:19-cv-00203
v.                                             )
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,               )
                                               )
       Defendant.                              )


                                      NOTICE OF APPEAL

       Notice is given that Plaintiff/Appellant, ALICE LENORE GEDATUS, hereby appeals to

the United States Court of Appeals for the Seventh Circuit, from the Order entered by U.S. District

Judge Barbara B. Crabb on April 20, 2020. Said Order denied Plaintiff’s application for Disability

Insurance Benefits with the Social Security Administration, affirming the Commissioner’s

decision to deny Plaintiff’s application for disability benefits. Plaintiff requests leave to file this

Notice of Appeal pursuant to the In Forma Pauperis order approved by the District Court on March

18, 2019.


Dated: May 6, 2020                                            s/ Barry A. Schultz
                                                                 Barry A. Schultz

Barry A. Schultz
The Law Offices of Barry A. Schultz, P.C.
1601 Sherman Avenue, Suite 500
Evanston, Illinois 60201
(847) 864-0224
ARDC #: 3128193
        Case: 3:19-cv-00203-bbc Document #: 22 Filed: 05/06/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

The undersigned does hereby state under penalty of perjury that on the 6th day of May 2020, I
electronically filed the NOTICE OF APPEAL with the Clerk of the Court using the CM/ECF
system which sent notification of the such filing to the following:

Eric Schepard
Assistant Regional Counsel
Social Security Administration
200 West Adams Street 30th Floor
Chicago, Illinois 60606

                                                    s/Maisha Whittington
                                                     Maisha Whittington
                                                     Legal Assistant
